The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
Status
1.    Claims 1 – 20 are canceled prior to examination.
           The instant application 17/107,917 under examination has 5 previous patented parent applications, but the claim language is only similar to the direct parent application 16/009,278; but a non-statutory double patenting rejection is not required because the parent application was abandoned.
             The first independent claim 21 (and broader claims 30 and 36) are similar to the parent claim 1 in the rejected NFR office action dated 09/02/2020 in which 3 references were utilized, but the applicant has amended the claim from the parent claim 1 to also include the limitation “wherein the operation signal received by the signal receiver is not any results of the authentication process, but is a cause to carry out the authentication, and wherein the registration of an address has been done prior to the authentication process”.
          The examiner has only found support in light of Spec Fig. 8 for these claims, so that “wherein the operation signal received by the signal receiver” in light of S138 in Fig 8, this step is prior to S154 “authentication process”, and it is met by any signal that indicates an email is received, registered and causing to carry out the authentication (authentication is after registration), and since “email” is not being claimed, in BRI interpretation the signal could be for any message that is received in a communication appliance (e.g. a PC or television). The examiner maintains that the previous 3 references of the parent application could still be used, however, an updated search has found Hisada as a better match that provides email address registration of sender (first address) and recipients (second, third, …. address), prior to authenticating, that is, any of the system users (counterparts) may send and receive emails and the PCs communicate and each could provide  “wherein the operation signal received by the signal receiver (i.e. email received) is not any results of the authentication process, but is a cause to carry out the authentication, and wherein the registration of an address has been done prior to the authentication process”. The authentication process could be performed for any of the counterparts after the email is received and address registered to prevent spam, and can prevent being sent to another outside counterpart if it fails the authentication.


Objection
2.             Claim 27 is objected, and  as whole it depends from claim 25 which depends from claim 21, thus all its limitations must be considered together; but because in claim 21 it is claimed "wherein the registration of an address has been done prior to the authentication process"  the controller has already registered the address causing the authentication that follows for the outside counterpart (as detailed in claim 21 and 25), if the authentication fails, it does not send the email. The problem is that the limitation in claim 27 for “wherein the controller does not register the address into the communication appliance if the authentication of the one of the outside counterparts in the authentication process unit in response to the receipt checking processor is failed”  is contradictory to the previous limitation noted in claim 21, because the registration was done first and prior to authentication, does the authentication cannot prevent the original registration.  Please note,  because the examiner cannot find any support for these limitations beyond the Fig 8 of the specification.  If the applicant disagrees, and there are two different registration actions one prior and another post the authentication process,  please provide the specification support, along with an amendment or argument to prevent a rejection under 112(a) new matter. 
        
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

3.       Claims 21 – 40 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hisada et al., hereinafter Hisada (US 7188358 B1).

                 Regarding claim 21, Hisada discloses “A communication appliance (e.g. PC or TV, in Fig 1) capable of communicating with outside counterparts (other PC or TVs in Fig 1) comprising:   a hardware internet communicator which communicates with the outside counterparts through the internet;            {Column 22, line 43-45  cites "(detailed section 57) FIG. 1 shows an overall-configuration of a communication system in this first embodiment, which is directed to the email service on Internet or Intranet},

               a signal receiver which receives an operation signal inside the communication appliance to register an address into the communication appliance, the address being for communicating with outside of the communication appliance;
              { Interpreted in light of specification Fig 8, as the only support the examiner has found. Hisada provides email address registration of sender (first address) and recipients (second, third, …. address), prior to authenticating, that is, any of the system users (counterparts) may send and receive emails and the PCs communicate and each could provide  “wherein the operation signal received by the signal receiver (i.e. email received) is not any results of the authentication process, but is a cause to carry out the authentication, and wherein the registration of an address has been done prior to the authentication process”. The authentication process could be performed for any of the counterparts after the email is received / address registered to prevent spam, and can prevent being sent to another outside counterpart if it fails the authentication. As cited in the (36) summary section, the address is registered upon receiving the email in sections (39-42, 63), that is in column 3, line 62 to column 4 line 28, and in column 6, lines 37 – 40}, 

               an authentication processor unit which carries out an authentication process for one of the outside counterparts in response to the signal receiver receiving the operation signal to register the address into the communication appliance, wherein the operation signal received by the signal receiver is not any result of the authentication process, but is a cause to carry out the authentication, and wherein the registration of an address has been done prior to the authentication process; and  a controller which has the hardware internet communicator send data of the address, which is registered into the communication appliance, to the one of the outside counterparts if the authentication of the one of the outside counterparts in the authentication processor unit in response to the signal receiver is successful.
              {as already explained above, and the authentication is cited in  in column 5, lines 8 – 55, and column 6, lines 20 – 29 (Summary sections (51-55, 60)}.


               Regarding claim 22, Hisada further discloses “The communication appliance according to claim 21, wherein the controller does not send the data of the address to the one of the outside counterparts if the authentication of the one of the outside counterparts in the authentication processor unit is failed” , as noted in claim 21 by column 5, lines 8 – 55, and column 6, lines 20 – 29 (Summary sections (51-55, 60)}.

               Regarding claim 23, Hisada further discloses “The communication appliance according to claim 21 further comprising a memory for storing addresses of the outside counter parts”  as detailed in claim 21 for registering the email addresses, that is,  “storing addresses of the outside counter parts”, note that memory is inherent in a computer Fig 1, based on ROM and RAM requirements that are memory sections.  

               Regarding claim 24, Hisada further discloses “The communication appliance according to claim 21, wherein the hardware internet communicator sends and receives information data to and from the outside counterparts”, 
               "information data" interpreted as email content was detailed in claim 21.                                             


               Regarding claim 25, Hisada further discloses “The communication appliance according to claim 21 further comprising a receipt checking processor which determines a receipt of data of an address from one of the outside counterparts through the hardware internet communicator, the address being for communicating with outside the communication appliance, wherein the authentication processor unit carries out the authentication process for the one of the outside counterparts further in response to the receipt checking processor determining the receipt of the data of the address from the one of the outside counterparts through the hardware internet communicator, and wherein the controller registers the address into the communication appliance if the authentication of the one of the outside counterparts in the authentication processor unit in response to the receipt checking processor is successful”,
                 claim 25  repeats many limitations as met in claim 21 and "a receipt checking processor" is a processor that as claimed "determines a receipt of data of an address from one of the outside counterparts" and in claim 21 as detailed it was met by "email content of an email addressed from sender to receiver" which is received, the email address is registered and the authentication of the sender and receiver verified and if authentic the email (data of the address)  is sent to an outside counterpart (the receiver of the email).


               Regarding claim 26, Hisada further discloses “The communication appliance according to claim 25, wherein the controller does not send the data of the address to the one of the outside counterparts if the authentication of the one of the outside counterparts in the authentication processor unit in response to the signal receiver is failed”, as it was met in claim 21 by column 5, lines 8 – 55, and column 6, lines 20 – 29 (Summary sections (51-55, 60)}.   


               Regarding claim 27, Hisada further discloses “The communication appliance according to claim 25, wherein the controller does not register the address into the communication appliance if the authentication of the one of the outside counterparts in the authentication processor unit in response to the receipt checking processor is failed”,
             Please see the objection to this claim above, 
  claim 27 -- depends from claim 25 which depends from claim 21, thus because in claim 21 is claimed "wherein the registration of an address has been done prior to the authentication process", the controller has already registered the address and the authentication that follows for the outside counterpart as detailed in claim 21 and 25 checks to see if it failed and in that case, it does send the email.  Please note,  because the examiner cannot find any support for these limitations beyond the Fig 8 of the specification,  If the applicant disagrees, and there are two different registration actions one prior to the authentication process in claim 21 and another post authentication registration,  please provide the specification support, along with any amendment or argument to prevent a rejection under 112(a) new matter. 


               Regarding claim 28, Hisada further discloses “The communication appliance according to claim 25 further comprising a memory for storing addresses of the outside counter parts”, substantially the same as claim 23, it was noted that
as detailed in claim 21 for registering the email addresses, that is, “storing addresses of the outside counter parts”, note that memory is inherent in a computer Fig 1, based on ROM and RAM requirements that are memory sections.  


               Regarding claim 29, Hisada further discloses “The communication appliance according to claim 25, wherein the hardware internet communicator sends and receives information data to and from the outside counterparts”, as noted in claim 24, for the same limitation the "information data" interpreted as email content was detailed in claim 21.    


               Regarding claim 30, Hisada further discloses “A communication appliance capable of communicating with outside counterparts comprising: a hardware internet communicator which communicates with the outside counterparts through the internet; a signal receiver which receives an operation signal inside the communication appliance to newly register a first address into the communication appliance, the first address being for communicating with outside of the communication appliance; and a controller which has the hardware internet communicator send data of the first address to one of the outside counterparts identified by a second address in response to the signal receiver receiving the operation signal to register the first address into the communication appliance, wherein the one of the outside counterparts is authorized by the communication appliance”,
                 claim 30 is an independent claim, broader than claim 21 and met by the same citations, additionally "to newly register a first address" is met by the "sender address" of any counterpart PC and it is the same as "to register an address" in claim 21, because the process in BRI interpretation  is the same unless the applicant amends limitations that limit and differentiate between the registration process of the first address versus any other address, in that case, to prevent new matter please provide specification support for such amendment, because based on Fig 8 of the specification the examiner has not found any more details.       

                        Regarding claims 31 – 34, they have the same limitations as already met in claims 21 – 24, with the difference in their antecedent basis.

               Regarding claim 35, Hisada further discloses “The communication appliance according to claim 30 further comprising a receipt checking processor which determines a receipt of data of a third address from one of the outside counterparts through the hardware internet communicator, the third address being for communicating with outside the communication appliance, wherein the controller newly registers the third address into the communication appliance in response to the receipt checking processor”,
             The limitations met in claim 25 which depends from claim 21, please note the "receipt of data of a third address from one of outside counterparts" is met just like other addresses because each outside counterpart that sends an email has the address of a sender and the address of a receiver, and there are many counterparts sending email per citations noted; thus, providing for third and many more addresses.                   


               Regarding claim 36, Hisada further discloses “A communication appliance capable of communicating with outside counterparts comprising: a hardware internet communicator which communicates with the outside counterparts through the internet; a memory for storing addresses of the outside counter parts, wherein the memory newly registers a first address into the communication appliance in response to an operation signal inside the communication appliance; and a controller which has the hardware internet communicator send data of the first address to one of the outside counterparts identified by a second address in response to the memory registering the first address into the communication appliance, wherein the second address has been registered in the communication appliance”,
          Claim 36 is an independent claim, broader than claim 21 and met by the same citations, additionally "to newly register a first address" is met by the "sender address" and it is the same as "to register an address" in claim 21, because the process in BRI interpretation  is the same unless the applicant amends limitations that limit and differentiate between the registration process of the first address versus any other address, in that case, to prevent new matter please provide specification support for such amendment, because based on Fig 8 of the specification the examiner has not found any more details.  The second address is the receiver address.        Also, note that memory is inherent in a computer Fig 1, based on ROM and RAM requirements .


                 Regarding claims 37 – 40, they have the same limitations as already met in claims 21, 22, 24, 35 respectively, with the difference in their antecedent basis.
                                        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN HAIEM whose telephone number is (571) 270-1048.  The examiner can normally be reached on Mon – Thurs 7:45 – 6:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422